Judgment unanimously affirmed. Memorandum: The court and the prosecutor fully complied with the terms of the plea agreement and, therefore, the court did not abuse its discretion in denying defendant’s motion to withdraw his plea. The record fully supports the conclusion that defendant’s plea was knowing and voluntary, and that defendant understood the nature of the charges against him (see, People v Moore, 71 NY2d 1002, 1005; People v Harris, 61 NY2d 9, 16). The sentence is not harsh and excessive and we decline to disturb it. We have examined the remaining issues raised by defendant and find them lacking in merit. (Appeal from judgment of Chautauqua County Court, Adams, J.—attempted intimidation of witness, third degree.) Present—Callahan, J. P., Doerr, Green, Balio and Davis, JJ.